UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JERMAINE DUNHAM,

                               Plaintiff,

       against
                                                         CIVIL ACTION NO.: 11 Civ. 1223 (ALC) (SLC)

                                                                            ORDER
CITY OF NEW YORK, LAMAR OLIVER, and PHILIP
LOBELLO,

                               Defendants.


SARAH L. CAVE, United States Magistrate Judge:

       The Court held an in-person status conference today, January 31, 2020, regarding the

status of discovery. The parties confirmed that fact discovery with respect to the individual

defendants is complete.

       With regard to the Plaintiff’s requests for production and notice of Rule 30(b)(6)

deposition to Defendant City of New York (the “City”) discussed in the parties’ joint status report

at ECF No. 136, if the Honorable Andrew L. Carter, Jr. denies Defendants’ request to stay and

bifurcate discovery related to Plaintiff’s claims against the City pursuant to Monell v. City of New

York Department of Social services, 436 U.S. 658 (1978), the City shall respond to all of Plaintiff’s

requests and Rule 30(b)(6) notice within fourteen days of Judge Carter’s order.

       The Court confirms that, with respect to the City, Plaintiff retains ability to serve up to 25

interrogatories, as permitted by Federal Rule of Civil Procedure 33.
Dated:   New York, New York
         January 31, 2020

                                  SO ORDERED



                                  _________________________
                                  SARAH L. CAVE
                                  United States Magistrate Judge




                              2
